SENTENCIA
H — <
El 30 de noviembre de 1998, aproximadamente a las 8:45 de la noche, hubo una colisión de tres (3) vehículos de motor en la calle Victoria en Ponce, Puerto Rico. Todos transitaban de este a oeste por la referida vía. El primer vehículo, una camioneta de cajón abierto marca Ford F-100, era conducido por un tercero;(1) detrás de éste, un *444Nissan Sentra, propiedad de Lissette Vázquez López (en adelante la perjudicada); por último, un vehículo de la marca Volvo, conducido por Rosa Feliciano Rodríguez (en adelante la peticionaria).
El Ministerio Público le imputó a la peticionaria un cargo por infracción a la Sec. 5-201 de la Ley Núm. 141 de 20 de julio de 1960, según enmendada, conocida como la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 871.(2) Sostuvo que la peticionaria conducía con voluntario o malicioso menosprecio por la seguridad de las personas o de las propiedades; que al llegar frente al negocio Maroan Hair Styling, ubicado en el #310 de la calle Victoria, no guardó la distancia prudente entre vehículos, lo que dio lugar a que impactara el vehículo de la perjudicada por la parte posterior, quien a su vez impactó a la camioneta.
Para sostener dicho cargo, el Ministerio Público pre-sentó los testimonios de la perjudicada y del agente De Jesús Borrero. Por su parte, la defensa presentó el testi-monio de la peticionaria. Así las cosas, el 29 de abril de 1997, el tribunal de instancia encontró culpable a la peti-cionaria del delito imputado.(3)
No conforme, el 20 de junio de 1997, la peticionaria re-currió ante el Tribunal de Circuito de Apelaciones me-diante escrito de apelación. Impugnó la apreciación y sufi-ciencia de la prueba en su contra y la negativa del tribunal de instancia de absolverla perentoriamente.
El Tribunal de Circuito de Apelaciones, mediante Sen-*445tencia de 19 de mayo de 1998, archivada en autos el 1ro de junio de 1998, confirmó el dictamen del tribunal de instancia. Sostuvo que, de la exposición narrativa de la prueba se desprende que hubo dos versiones sobre la ma-nera en que ocurrió el accidente y que la versión de la perjudicada le mereció credibilidad al tribunal de instancia. También señaló que un foro apelativo no debe revocar la sentencia apelada si el tribunal de instancia no actuó mediante prejuicio, parcialidad o error manifiesto en la adjudicación de la prueba.
Inconforme, el 1ro de julio de 1998, la peticionaria acude ante nos mediante petición de certiorari. Aduce que:
[c] ometió grave error el Honorable Tribunal de Circuito de Ape-laciones al sostener la no absolución de la peticionaria, aun cuando el Ministerio Público no probó su caso más allá de duda razonable. Petición de certiorari, pág. 6.
El 6 de noviembre de 1998, expedimos auto de certiorari. Perfeccionado el recurso, estamos preparados para resolver.
I — I
Nuestro ordenamiento jurídico constitucional consagra la presunción de inocencia como uno de los derechos fun-damentales que asiste a todo acusado. Así dispone el Art. II, Sec. 11 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 327:
[e]n todos los procesos criminales, el acusado disfrutará del derecho a un juicio rápido y público, a ser notificado de la na-turaleza y causa de la acusación recibiendo copia de la misma, a carearse con los testigos de cargo, a obtener la comparecencia compulsoria de testigos a su favor, a tener asistencia de abo-gado, y a gozar de la presunción de inocencia.
Sobre el particular, la Regla 110 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, establece que:
*446[e]n todo proceso criminal, se presumirá inocente al acusado mientras no se probare lo contrario, y en caso de existir duda razonable acerca de su culpabilidad, se le absolverá. Si la duda es entre grados de un delito o entre delitos de distinta gravedad sólo podrá condenársele del grado inferior o delito de menor gravedad.
En cuanto a la evaluación y suficiencia de la prueba, la Regla 10 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV, dispone, en lo pertinente, que:
[e]l tribunal o juzgador de hechos deberá evaluar la evidencia presentada, a los fines de determinar cuáles hechos han que-dado establecidos o demostrados, con sujeción a los siguientes principios:
(A) El peso de la prueba recae sobre la parte que resultaría vencida de no presentarse evidencia por ninguna de las partes.
Con respecto al quantum de prueba en casos criminales, en Pueblo v. González Román, 138 D.P.R. 691 (1995), sos-tuvimos que la evidencia presentada por el Ministerio Fiscal debe producir certeza o convicción moral en una con-ciencia exenta de preocupación o en un ánimo no prevenido. A esos fines expresamos que:
"... El Ministerio Fiscal no cumple con ese requisito presen-tando prueba que meramente sea ‘suficiente’, esto es, que ‘verse’ sobre todos los elementos del delito imputado; se le requiere que la misma sea ‘suficiente en derecho’. Ello significa que la eviden-cia presentada, ‘además de suficiente, tiene que ser satisfactoria, es decir, que produzca certeza o convicción moral en una con-ciencia exenta de preocupación’ o en un ánimo no prevenido. ... Esa ‘insatisfacción’ con la prueba es lo que se conoce como ‘duda razonable y fundada’.” (Enfasis suprimido.) Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454, 472 (1988). Veánse: Pueblo v. Cabán Torres, 117 D.P.R. 645, 652 (1986); Pueblo v. Carrasquilla Carrasquillo, 102 D.P.R. 545, 552 (1974); Pueblo v. Toro Rosas, 89 D.P.R. 169 (1963); Pueblo v. Ortiz Morales, 86 D.P.R. 456 (1962). (Énfasis suplido.) Pueblo v. González Román, supra, pág. 707.
En Pueblo v. Soto González, 149 D.P.R. 30 (1999), indi-camos que el concepto duda razonable “tiene una similitud con el amor: es un tanto difícil de definir y describir pero *447podemos reconocerlo cuando está frente a nosotros. ... La duda razonable se concretiza en nuestra mente cuando, lle-gado el día de decidir la culpabilidad del acusado, nos en-contramos vacilantes, indecisos, ambivalentes o insatisfe-chos en torno a la determinación final”.
Sobre el particular, en Pueblo v. Cruz Granados, 116 D.P.R. 3, 21 (1984), sostuvimos que
[r]efiere la duda razonable en su sentido lexicográfico una “indeterminación del ánimo entre dos juicios o dos decisiones”, o una “[s]uspensión voluntaria y transitoria del juicio para dar espacio y tiempo al espíritu a fin de que coordine todas sus ideas y todos sus conocimientos”, razonablemente, esto es, “[cjonforme a la razón”. Diccionario de la Lengua Española, Real Academia Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, págs. 518, 1147. (Corchetes suplidos y. en el original.)
Con respecto a su significado jurídico, allí sostuvimos que existe duda razonable cuando, después de un cuida-doso análisis, examen y comparación de la totalidad de la prueba, no surge una firme convicción o certeza moral con respecto a la verdad de los hechos alegados en la acusación.
Allí, también, hicimos la salvedad de que:
"... [e]sto no significa que deba destruirse toda duda posible ni que la culpabilidad del acusado tenga que establecerse con certeza matemática, sino que la evidencia debe producir aque-lla certeza moral que convence, dirige la inteligencia y satisface la razón. Duda razonable es una duda fundada, producto del raciocinio de todos los elementos de juicio envueltos en el caso. No debe ser pues, una duda especulativa o imaginaria. La duda que justifica la absolución no sólo debe ser razonable, sino que debe surgir de una serena, justa e imparcial consideración de toda la ¿videncia del caso o de la falta de suficiente prueba en apoyo de la acusación.” Pueblo v. Cruz Granados, supra, págs. 21-22.
Es doctrina trillada que, de ordinario, los tribunales apelativos no intervendrán con la apreciación de la prueba realizada por los juzgadores de hechos. Sin embargo, ello no significa que dichas determinaciones sean infalibles. So-*448bre este particular, en Pueblo v. González Román, supra, pág. 708, señalamos que
“[d]e ahí en [sic] que en muchos casos no hemos vacilado en dejar sin efecto un fallo condenatorio cuando un análisis de la prueba que tuvo ante sí el tribunal sentenciador nos deja serias dudas, razonables y fundadas, sobre la culpabilidad del acusado. ...
Hasta tanto se disponga de un método infalible para averi-guar sin lugar a dudas dónde está la verdad, su determinación tendrá que ser una cuestión de conciencia. Ese deber de con-ciencia no para en el fallo del tribunal sentenciador. Nosotros también tenemos derecho a tenerla tranquila. ... Véanse, además: Pueblo v. Somarriba García, 131 D.P.R. 462 (1992); Pueblo v. Rivero, Lugo y Almodóvar, supra, pág. 473; Pueblo v. Cabán Torres, supra, pág. 655.”
Allí mismo reiteramos lo resuelto en Pueblo v. Cabán Torres, 117 D.P.R. 645, 653 (1986), con respecto a que, una determinación —realizada a nivel de instancia— sobre si la culpabilidad de un acusado ha quedado establecida más allá de duda razonable, es un asunto revisable por un tribunal apelativo, como cuestión de derecho. Sobre el particular, en Pueblo v. Carrasquillo Carrasquillo, 102 D.P.R. 545, 552 (1974), expresamos, citando a Pueblo v. Serrano Nieves, 93 D.P.R. 56, 60 (1966), que:
“ [n]o cumpliríamos con nuestro deber si estando plenamente convencidos de que la prueba en determinado caso no establece la culpabilidad más allá de duda razonable, permitiéramos que prevaleciera una sentencia condenatoria. Cuando ello ocurre no se trata de una intervención con la función del juez o del jurado en la apreciación de la prueba, sino de un error de derecho.” (Énfasis suplido.)
Examinados los principios normativos expuestos, proce-demos a aplicarlos al caso de marras.
hH HH
En el caso de autos, al igual que en cualquier caso criminal, el Ministerio Público ha de probar la culpabilidad *449de la acusada mediante evidencia que establezca todos los elementos del delito más allá de duda razonable. En aras de evaluar si ello se logró en el presente caso, transcribire-mos los testimonios vertidos en el juicio, según constan en la exposición narrativa de la prueba:

TESTIMONIO DE LA SEÑORA LISSETE VAZQUEZ LOPEZ, LA PERJUDICADA:

[Q]ue para el día 30 de noviembre de 1996 siendo aproximada-mente las 8:45 de la noche ocurrió un accidente en la que se vieron envueltos tres (3) vehículos de motor, resultando los tres vehículo de motor con daños. Que dichos vehículos fueron los siguientes: un Volvo conducido por la señora Rosa Feliciano Ro-dríguez (la Acusada), el vehículo de motor marca Nissan-Sentra conducido por la alegada perjudicada y el vehículo de motor guagua F-100, ésta [sic] color claro, cajón abierto. Que la ale-gada perjudicada estaba frente a dicha guagua y que la acu-sada estaba detrás del vehículo de la alegada perjudicada. Que el vehículo de la alegada perjudicada iba en dirección de Este a Oeste por la Calle Victoria de Ponce, al igual que los demás vehículos; que la guagua redujo la velocidad y la alegada per-judicada también, pero que simultáneamente la perjudicada es-taba mirando por el retrovisor y que vio al vehículo de la acu-sada conducir a exceso de velocidad, impactándole su vehículo de motor y a su vez la alegada perjudicada impactó la guagua que estaba frente a su vehículo, causándose daños el vehículo de la alegada perjudicada por la parte trasera y la parte del frente, rompiéndose en la parte delantera los focos, “grill”, bo-nete, y por la parte de atrás el muffler quemado; que ha tenido que amarrar con cadena el bonete delantero ya que cuando viaja a San Juan tiene que amarrarlo por la velocidad que va conduciendo. También testificó que el vehículo de motor que estaba frente a su vehículo, o sea, la guagua, también resultó bastante afectada por la parte de atrás ya que la alegada per-judicada la impactó. Indicó que el conductor de dicha guagua abandonó el área antes de llegar la Policía y no pudo tomársele la tablilla ni ningún tipo de información; que la Policía llegó como a la hora después del accidente, siendo el oficial el Agente Pablo De Jesús Borrero; que cuando llegó dicho Agente, previa-mente había llegado su ex-esposo el Policía “Amilca”, quien tra-baja en la Comandancia de Ponce; a preguntas del Abogado Defensor, expresó que no tenía licencia para conducir vehículo de motor y el sello de inspección de su vehículo estaba vencido; que el Policía tuvo conocimiento de ese hecho el día del acci-*450dente, pero no le expidió boleto o denuncia por ello. A preguntas del Abogado Defensor, dicha testigo informó que no sabía si frente a la guagua había otro vehículo de motor; testificó que en el área del accidente y frente a la guagua hay una calle que cruza la calle Victoria, que es la calle Miramar.

TESTIMONIO DEL POLICÍA PABLO DE JESÚS BORRERO:

[Q]ue está adscrito al Precinto 158 de la Calle Villa de Ponce; que lleva en la Policía siete años; que el accidente ocurrió aproximadamente a las 8:45 de la noche; que en el accidente estuvieron envueltos tres vehículos de motor que iban en direc-ción de Este a Oeste por la Calle Victoria de Ponce, pero que el vehículo F-100, guagua, abandonó el lugar por no tener interés. A pregunta de la defensa, expresó el Policía que no vio dicho vehículo ni habló con el conductor ya que cuando él (el Policía) llegó dicho vehículo ya había abandonado el lugar del accidente. Que él (el Policía) asume que .el conductor de la gua-gua no tenía interés. Que no investigó el conductor del vehículo que abandonó el lugar porque no tenía los datos de la tablilla del mismo. Que denunció a la acusada por no guardar [la] dis-tancia prudente; testificó que la base que utilizó para determi-nar la distancia fue cuando la señora Lissette Vázquez (la ale-gada perjudicada) le indicó que ella, o sea, la alegada perjudicada, detuvo su vehículo de motor cuando estaba frente a la guagua; que por eso imputa negligencia a la acusada. A preguntas del Abogado Defensor, testificó que no sabe si había patinaje de gomas de vehículo de motor e indicó que no es Pe-rito en tránsito; también testificó que en el lugar de los hechos se encontraba el Policía “Amilca” y que “Amilca” llegó antes que él; que fue él el que hizo la investigación y no “Amilca”. Testificó que cerca del área del accidente hay una calle que cruza la calle Victoria por donde bajan vehículos de motor, pero al momento de los hechos desconoce si discurrían vehículos de motor debido ya [sic] que no hizo esa investigación; que no recuerda si en el lugar de accidente había negocios abiertos; que en dicha área hay muchos negocios; que no fue a preguntar a ninguna de las personas que estaban por allí. Que no sabe cómo estaba el “Debris”; que el vehículo de la perjudicada tenía un impacto fuerte en la parte delantera y tenía impacto en la parte posterior, y el vehículo de la acusada tenía un impacto en la parte delantera. A preguntas del Abogado Defensor, el Policía testificó que la alegada perjudicada no tenía licencia de conducir y que el ve-hículo de Motor, de la alegada perjudicada, no tenía el sello de inspección al día, y que no la denunció. El abogado defensor pregunta al Policía el por qué no denunció a la perjudicada, y el *451Hon. Juez Ramón Luis Pola interviene y expresa que si la per-judicada no tenía la licencia y el vehículo de motor no estaba inspeccionado, el Policía le dio la oportunidad, indicando tam-bién el Hon. Juez que eso es discreción del Policía. Luego de presentada la prueba por parte del Ministerio Público, el abo-gado defensor solicitó la absolución perentoria, fundamentando que para este tipo de delito es esencial probar la negligencia, la cual no fue probada por el Ministerio Público. El Hon. Tribunal de Primera Instancia declaró la misma no ha lugar.

TESTIMONIO DE LA SEÑORA ROSA FELICIANO ROGRÍ-GUEZ, LA ACUSADA:

[Q]ue tiene licencia de conducir vehículo de motor hace cuatro años. Que transitaba por la calle Victoria de Ponce de Este a Oeste; que estaba detenida como uno [sic] siete (7) u ocho (8) pies de distancia frente al vehículo de motor de la alegada per-judicada; que ésta estaba detenida frente a una guagua Ford-100, y que frente a dicha guagua había un vehículo de motor que le estaba permitiendo el paso a unos vehículos de motor que bajaban por la calle Miramar, ésta que cruza la calle Victoria, para que dichos vehículos entraran a la Calle Victoria; que la guagua, que estaba entre el vehículo de motor de la alegada perjudicada y el del vehículo de motor que estaba per-mitiendo el paso a los vehículos que discurrían por la calle Mi-ramar, repentinamente dio reversa e impactó el carro de la se-ñora Lissette (la alegada perjudicada); así también la alegada perjudicada dio reversa; la acusada le tocó la bocina pero siem-pre impactó con el “bumper” al vehículo de motor de la acusada. Testificó que todo fue muy rápido. También testificó la acusada que detrás del vehículo de motor de la acusada habían más automóviles que estaban detenido [sic]; que su vehículo sufrió daños por el “grill” y unas micas, y nada más. Que el costo fue de $125.00; Que cuando llegó el Agente Pablo De Jesús Borrero le mostró la licencia de conducir vehículos de motor y demás licencias para que tomará [sic] los datos; la alegada perjudicada no le mostró la licencia ya que no tenía, al igual que el Policía sabía que el vehículo de motor de la alegada perjudicada no tenía al día el sello de inspección, no la denunció.
Evidentemente, la prueba desfilada en el juicio abriga duda razonable sobre la culpabilidad de la peticionaria. Existen dos versiones contrapuestas sobre la manera en que ocurrieron los hechos. Según la peijudicada, el acci-dente lo ocasionó la peticionaria al conducir a exceso de *452velocidad e impactar la parte trasera del vehículo de la perjudicada, lo que causó que ésta, a su vez, impactara la camioneta de tercero. No obstante, la versión de la peticio-naria es que el conductor de la camioneta dio marcha atrás(4) e impactó el vehículo de la perjudicada, quien a su vez retrocedió e impactó el de la peticionaria. ¿Cuál de es-tas versiones es la cierta? No lo sabemos. Teóricamente, ambas son posibles.
Nos resta evaluar los daños que sufrieron los vehículos involucrados en el accidente. De la prueba presentada surge que la camioneta guiada por un tercero resultó “bas-tante afectada” por la parte trasera; el vehículo de la per-judicada sufrió un daño sustancial por la parte delantera, pero en la parte trasera, sólo sufrió daños en el muffler, el vehículo de la peticionaria sufrió daños menores en la pa-rrilla delantera. Dicha prueba más bien respalda la teoría de la peticionaria de que el golpe inicial lo originó la camioneta. De lo contrario, debemos preguntarnos ¿por qué el tercero abandonó el lugar antes de que llegara la Policía, si su camioneta sufrió daños?
Ante tales interrogantes, concluimos que el Ministerio Público no presentó evidencia clara y convincente de que la teoría de la perjudicada debía prevalecer. Se limitó a pre-sentar los testimonios de la perjudicada y del policía De Jesús Borrero. Además, el agente De Jesús Borrero no es perito en tránsito; basó la alegada negligencia de la peti-cionaria únicamente en las manifestaciones que le hizo la perjudicada; no investigó si hubo patinaje de gomas; no sabía cómo estaba el debris-, desconocía si al momento de los hechos bajaban vehículos de motor por la calle Mira-mar, atravesando la calle Victoria; no recordaba si en el lugar de los hechos había negocios abiertos; tampoco inte-rrogó a ninguna de las personas que estaban en el área.
*453A nuestro juicio, su investigación fue deficiente. La fun-ción investigativa de un agente policíaco es vital para el esclarecimiento de un caso. Así, pues, el policía que tenga a cargo la investigación de un accidente de tránsito, ha de acudir al lugar de los hechos y realizar un estudio deta-llado de cómo sucedieron los hechos. No meramente ba-sarse en el testimonio de una de las partes involucradas, habida cuenta de que cada cual tiende a testificar a su favor.
Cabe indicar que, aun cuando al momento del accidente la peijudicada no tenía licencia de conducir y el sello de inspección de su vehículo estaba vencido, el policía De Je-sús Borrero no la denunció. Aún más, se desprende de la exposición narrativa de la prueba que el policía “Amilca” —ex esposo de la peijudicada y compañero del agente De Jesús Borrero — , estuvo presente en la investigación, a re-querimiento de la peijudicada.(5) Tales circunstancias, ade-más de la forma inadecuada en que el policía De Jesús Borrero condujo la investigación, demuestran que su testi-monio en el presente caso estuvo parcializado.
Es preciso recalcar que nuestro ordenamiento jurídico no le exige a un(a) acusado(a) que pruebe su inocencia más allá de duda razonable. Todo lo contrario, le requiere al Ministerio Público probar la culpabilidad más allá de duda razonable.
Surge en nuestro ánimo, que en el presente caso, la prueba presentada por el Ministerio Público no logró su propósito. Por tal razón, es nuestro deber revocar el dicta-men del tribunal apelativo y, por ende, el del tribunal de instancia, dejando sin efecto la convicción de la peticiona-ria, por alegada violación a la Sec. 5-201 de la Ley de Ve-hículos y Tránsito de Puerto Rico, supra. Después de todo, y a tenor de la doctrina in dubio pro reo, debe prevalecer la impunidad de un culpable a la condena de un inocente. Pueblo v. Cruz Granados, supra.
*454Expedido previamente el auto de certiorari, revocamos el dictamen del Tribunal de Circuito de Apelaciones a los fines de dejar sin efecto la convicción de la peticionaria, por existir duda razonable.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. El Juez Asociado Señor Rebollo López disintió con opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo

 El conductor de dicha camioneta abandonó el área antes de que el agente policíaco, Pablo De Jesús Borrero, llegara al lugar de los hechos, por lo que no pudo *444tomársele ningún tipo de información (incluido el número de la tablilla).


 La Sec. 5-201 de la Ley Núm. 141 de 20 de julio de 1960 (9 L.P.R.A. see. 871), dispone en la parte pertinente:
“(a) Toda persona que condujere un vehículo con voluntario o malicioso despre-cio por la seguridad de personas o propiedades será culpable de conducir temeraria-mente e incurrirá en delito menos grave y convicta que fuere se le castigará con una multa no menor de cien (100) dólares ni mayor de quinientos (500) dólares o cárcel por un término no menor de un mes ni mayor de seis (6) meses, o ambas penas a discreción del Tribunal.”


 Oportunamente, la peticionaria solicitó reconsideración al tribunal de ins-tancia, que la denegó mediante Resolución de 21 de mayo de 1997, notificada el 3 de junio de 1997.


 Según la peticionaria, frente a la camioneta de tercero había un vehículo dándole paso a otros automóviles que transitaban por la calle Miramar, en vías de entrar a la calle Victoria.


 Apéndice, pág. 14.